                      Case 1:19-cv-11596-AT Document 25 Filed 09/09/20 Page 1 of 2




                                                                                                9/9/2020


                                              THE CITY OF NEW YORK                                           LEO T. ERNST
                                                                                          Labor and Employment Law Division
JAMES E. JOHNSON                             LAW DEPARTMENT                                           Phone: (212) 356-2549
Corporation Counsel                              100 CHURCH STREET                                       Fax: (212) 356-2438
                                                 NEW YORK, NY 10007                                Email: lernst@law.nyc.gov

                                                                      September 9, 2020
         By ECF
         Honorable Analisa Torres
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, New York 10007
                                      Re: Sarro, et al. v. City of New York
                                          19 Civ. 11596 (AT) (GWG)
                                          Our No. 2020-002257
         Dear Judge Torres:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel for the City of New York, attorney for defendant City of New York
         (“City”) in the above-referenced putative class action. The parties write to jointly and
         respectfully request that the initial pretrial conference currently scheduled for September 15,
         2020 be adjourned until November 16, 2020. This is the parties’ second request for an
         adjournment of the initial conference. The parties’ first request was granted. Dkt. No. 23. The
         requested extension does not affect any scheduled dates.

                        On May 5, 2020, the Court referred this case to mediation. Dkt. No. 20. On May
         14, 2020, the Court adjourned the initial pretrial conference then-scheduled for May 20, 2020 to
         July 9, 2020. Dkt. No. 21. On June 5, 2020, the parties attended a pre-mediation conference
         with the assigned mediator, Michael P. Graff of Graff Dispute Resolution. The parties have
         since attended several conferences with the mediator, and have another conference scheduled for
         tomorrow, September 10, 2020. The parties believe that this case will be resolved at tomorrow’s
         mediation, or within a short period of time thereafter. Should the case be resolved, this will
         obviate the need for an initial conference in this matter.

                         Accordingly, the parties jointly and respectfully request that the September 15,
         2020 initial conference be adjourned until November 16, 2020 to enable the parties to mediate
         the issues in this case prior to moving forward with discovery.

                         Thank you for your consideration of this request.

                                                              Respectfully submitted,
Case 1:19-cv-11596-AT Document 25 Filed 09/09/20 Page 2 of 2
